         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION

                                                      CASE No.:
CHAD BEIERLE,

       Plaintiff,
vs.

FUGLI, LLC, and SINCLAIR
OIL AND GAS COMPANY,
d/b/a SINCLAIR OIL,

      Defendants.
___________________________________________/

                                          COMPLAINT


       Plaintiff, CHAD BEIERLE (hereinafter the “Plaintiff”), through undersigned counsel,

hereby files this Complaint and sues FUGLI, LLC, a Montana Limited Liability Company, and

SINCLAIR OIL AND GAS COMPANY, a Wyoming Corporation, d/b/a SINCLAIR OIL

(hereinafter, collectively the “Defendants”), for injunctive relief, attorney’s fees and costs

(including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.

       2.      Venue is proper in this Court, Missoula Division pursuant to 28 U.S.C. §1391(B)

in that all events giving rise to this lawsuit occurred in Missoula County, Montana.




                                                 1
         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 2 of 11



        3.      At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to instituting

he instant action, CHADE BEIERLE (hereinafter referred to as “BEIERLE”), was a resident of

the State of Montana, suffered from what constitutes a “qualified disability” under the Americans

with Disabilities Act of 1990, and used a walker(with a seat) for mobility. Plaintiff has primary

lateral sclerosis (PLS) with neuromuscular disorder (a rare, neuromuscular disorder that affects

the central motor neurons and is characterized by painless but progressive weakness and stiffness

of the muscles of the legs, progressing to affect the arms and muscles at the base of the brain).

He is required to traverse with a walker(with a seat), and is substantially limited to performing

one or more major life activities including, but not limited to, walking, standing, grabbing, tight

grasping, and/or pinching or twisting of the wrist.

        4.      The Plaintiff personally visited, on or about July 26, 2019 Defendants’ Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendants’ Subject Facilities,

which is the subject of this lawsuit, even though he would be classified as a “bona fide patron”,

because of his disabilities. Plaintiff lives in Missoula County, Montana, in close proximity to

Defendants, (within 2.2 miles) and travels in the surrounding areas near Defendants’ Subject

Facilities on a regular basis.

        5.      The Defendants, FUGLI, LLC, a Montana Limited Liability Company, and

SINCLAIR OIL AND GAS COMPANY, a Wyoming Corporation, d/b/a SINCLAIR OIL are

authorized to conduct, and are conducting business within the State of Montana.

        6.      Upon information and belief, FUGLI, LLC, a Montana Limited Liability

Company, is the lessee and/or operator of the real property (the “Subject Facility”), and the

owner of the improvements where the Subject Facility is located which is the subject of this



                                                   2
         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 3 of 11



action, the establishment commonly referred to as SINCLAIR OIL located at 1900 South

Avenue W, in Missoula, Montana.

       7.      Upon information and belief, SINCLAIR OIL AND GAS COMPANY, a

Wyoming Corporation, d/b/a SINCLAIR OIL is the lessor, operator and/or owner of the real

property (the “Subject Facility”), and the owner of the improvements where the Subject Facilities

are located which are the subjects of this action.

       8.      All events giving rise to this lawsuit occurred in the State of Montana. Venue is

proper in this Court as the premises are located in Missoula County in the Montana District,

Missoula Division.

         COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       9.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).

       10.     Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or mental
                       disabilities, and this number shall increase as the population
                       continues to grow older;

               (ii)    historically, society has tended to isolate and segregate individuals
                       with disabilities, and, despite some improvements, such forms of
                       discrimination against disabled individuals continue to be a
                       pervasive social problem, requiring serious attention;

               (iii)   discrimination against disabled individuals persists in such critical
                       areas as employment, housing, public accommodations,
                       transportation, communication, recreation, institutionalization,
                       health services, voting and access to public services and public
                       facilities;




                                                     3
           Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 4 of 11



                 (iv)    individuals with disabilities continually suffer forms of
                         discrimination, including outright intentional exclusion, the
                         discriminatory effects of architectural, transportation, and
                         communication barriers, failure to make modifications to existing
                         facilities and practices. Exclusionary qualification standards and
                         criteria, segregation, and regulation to lesser services, programs,
                         benefits, or other opportunities; and,

                 (v)     the continuing existence of unfair and unnecessary discrimination
                         and prejudice denies people with disabilities the opportunity to
                         compete on an equal basis and to pursue those opportunities for
                         which our country is justifiably famous, and costs the United
                         States billions of dollars in unnecessary expenses resulting from
                         dependency and non-productivity.

          42 U.S.C. §12101(a)(1)-(3), (5) and (9).

          11.    Congress explicitly stated that the purpose of the ADA was to:

                 (i)     provide a clear and comprehensive national mandate for the
                         elimination of discrimination against individuals with disabilities;
                 (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,

                 (iii)   invoke the sweep of congressional authority, including the power
                         to enforce the fourteenth amendment and to regulate commerce, in
                         order to address the major areas of discrimination faced day-to-day
                         by people with disabilities.

          42 U.S.C. §12101(b)(1)(2), and (4).

          12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants are places of

public accommodation in that they are establishments which provide goods and services to the

public.

          13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the

ADA and which must be in compliance therewith.




                                                     4
         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 5 of 11



        14.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

        15.     Defendants have discriminated, and continue to discriminate, against the Plaintiff,

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of, goods, services, facilities, privileges, advantages and/or accommodations at

Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and as prohibited by

42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers pursuant to 42 U.S.C.

§12182(b)(2)(a)(iv), where such removal is readily achievable.

        16.     The Plaintiff has been unable to, and continues to be unable to, enjoy full and

equal safe access to, and the benefits of, all accommodations and services offered at Defendants’

Subject Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties

and was denied full and safe access to all the benefits, accommodations and services of the

Defendants. Prior to the filing of this lawsuit, BEIERLE, personally visited SINCLAIR OIL

located at 1900 South Avenue W, in Missoula, Montana, with the intention of using Defendants’

facilities, but was denied full and safe access to the facilities, and therefore suffered an injury in

fact. As stated herein, the Plaintiff has visited the Subject Facilities in the past, prior to the filing

of this lawsuit, resides near said Subject Facility, and Plaintiff intends to return to the Subject

Facility and Property within six months, or sooner, upon the Subject Facility being made

accessible. As such, Plaintiff is likely to be subjected to continuing discrimination at the Subject

Facility unless it is made readily accessible to and usable by individuals with disabilities to the

extent required under the ADA, including the removal of the architectural barrier which remain

at the Subject Facility.



                                                   5
         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 6 of 11



       17.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA, known as the Americans with Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said

Department may obtain civil penalties of up to $110,000 for the first violation and $150,000 for

any subsequent violation.

       18.      The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182 et. seq.,

the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as a result of

interalia, the following specific violations:

       VIOLATIONS

             a) Failure to provide ADA compliant number of accessible parking stalls, in

                violation of 2010 ADAS and 2015 ABAAS Section 208.2.

             b) Failure to provide ADA compliant number of van accessible parking stalls, in

                violation of 2010 ADAS and 2015 ABAAS Section 208.4.

             c) Failure to provide ADA compliant, properly designated, and delineated, parking

                stall width clearance, in violation of 2010 ADAS and 2015 ABAAS Section

                502.2.

             d) Failure to provide ADA compliant, properly designated, and delineated, access

                aisle, in violation of 2010 ADAS and 2015 ABAAS Section 502.2.

             e) Failure to provide ADA compliant parking stall signage, in violation of 2010

                ADAS and 2015 ABAAS Section 502.6.

             f) Failure to provide ADA compliant “Van Accessible” parking stall signage, in

                violation of 2010 ADAS and 2015 ABAAS Section 502.6.



                                                6
Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 7 of 11



 g) Failure to provide ADA compliant transition onto the walkway, due, in part, to

    unsafe built up ramp, in violation of 2010 ADAS and 2015 ABAAS Section

    502.4.

 h) Failure to provide ADA compliant transition onto the walkway, due, in part, to

    excessive slope grading, in violation of 2010 ADAS and 2015 ABAAS Section

    406.1.

 i) Failure to provide ADA compliant transition onto the walkway, due, in part, to

    steep flare slope grading, in violation of 2010 ADAS Section 406.1 and 2015

    ABAAS Section 406.3.

 j) Failure to provide ADA compliant walkway, due, in part, to an unsafe change in

    elevation, in violation of 2010 ADAS Section 303.2 and 303.3.

 k) Failure to provide ADA compliant clear, unobstructed, walkway width

    throughout, due, in part, to protruding Ice Cooler, in violation of 2010 ADAS and

    2015 ABAAS Section 403.5.1.

 l) Failure to provide ADA compliant exterior floor mats, in violation of 2010 ADAS

    and 2015 ABAAS Section 302.2.

 m) Failure to provide ADA compliant interior floor mats, in violation of 2010 ADAS

    and 2015 ABAAS Section 302.2.

 n) Failure to provide ADA compliant transaction counter, in violation of 2010

    ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.

 o) Failure to provide ADA compliant parallel approach to self-serve transaction

    counter, in violation of 2010 ADAS and 2015 ABAAS Section 904.4.1.




                                    7
Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 8 of 11



 p) Failure to provide ADA compliant reach range to several self-serve dispensers

    atop of high transaction counter, in violation of 2010 ADAS and 2015 ABAAS

    Section 308.1.

 q) Failure to provide ADA compliant point of sale, merchandise, and displays reach

    ranges throughout the subject facility, in violation of 2010 ADAS and 2015

    ABAAS Section 308.1.

 r) Failure to provide ADA compliant restroom directional and informational

    signage, in violation of 2010 ADAS and 2015 ABAAS Section 216.8.

 s) Failure to provide ADA compliant clear, unobstructed, walking surface leading to

    the restroom, in violation of 2010 ADAS and 2015 ABAAS Section 403.5.1.

 t) Failure to provide ADA compliant restroom signage, in violation of 2010 ADAS

    and 2015 ABAAS Section 216.2.

 u) Failure to provide ADA compliant restroom door entry mechanism that does not

    require tight grasping, pinching and/or twisting and turning of the wrist, in

    violation of 2010 ADAS and 2015 ABAAS Section 309.4.

 v) Failure to provide ADA compliant restroom door width clearance, in violation of

    2010 ADAS and 2015 ABAAS Section 404.2.3.

 w) Failure to provide ADA compliant restroom door hardware that does not require

    tight grasping, pinching and/or twisting and turning of the wrist, in violation of

    2010 ADAS and 2015 ABAAS Section 404.2.7.

 x) Failure to provide ADA compliant lavatory underside clearance, in violation of

    2010 ADAS and 2015 ABAAS Section 606.2.




                                    8
Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 9 of 11



 y) Failure to provide ADA compliant lavatory controls that doe not require tight

    grasping, pinching, and/or twisting and turning of the wrist, in violation of 2010

    ADAS and 2015 ABAAS Section 606.4.

 z) Failure to provide ADA compliant mirror height, in violation of 2010 ADAS and

    2015 ABAAS Section 603.3.

 aa) Failure to provide ADA compliant paper towel dispenser height, in violation of

    2010 ADAS and 2015 ABAAS Section 308.2.1.

 bb) Failure to provide ADA compliant paper towel dispenser reach range, in violation

    of 2010 ADAS and 2015 ABAAS Section 308.2.2.

 cc) Failure to provide ADA compliant, unobstructed, lavatory clear floor space, in

    violation of 2010 ADAS and 2015 ABAAS Section 604.3.2.

 dd) Failure to provide ADA compliant toilet flushing mechanism, in violation of 2010

    ADAS and 2015 ABAAS Section 604.6.

 ee) Failure to provide ADA compliant rear grab bar, in violation of 2010 ADAS and

    2015 ABAAS Section 609.4.

 ff) Failure to provide ADA compliant side grab bar, in violation of 2010 ADAS and

    2015 ABAAS Section 609.4.

 gg) Failure to provide ADA compliant toilet seat centerline, in violation of 2010

    ADAS and 2015 ABAAS Section 604.2.

 hh) Failure to provide ADA compliant, unobstructed, toilet clear floor space, in

    violation of 2010 ADAS and 2015 ABAAS Section 604.3.2.

 ii) Failure to provide ADA compliant toilet paper dispenser location, in violation of

    2010 ADAS and 2015 ABAAS Section 604.7.



                                     9
         Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 10 of 11



              jj) Failure to provide ADA compliant, safe, unobstructed, restroom maneuverability

                 clearance, in violation of 2010 ADAS and 2015 ABAAS Section 603.2.1.

        19.      Upon information and belief, there are other current violations of the ADA at

Defendants’ Properties, and only once a full inspection is done can all said violations be

identified.

        20.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

severely diminished Plaintiff’s ability to avail himself of the goods and services offered at the

Subject Facilities, and compromise his safety.

        21.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants have

failed to comply with this mandate.

        22.      The Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees,

costs and expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.

        23.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.




                                                  10
        Case 9:19-cv-00127-DWM Document 1 Filed 08/05/19 Page 11 of 11



       WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the

Court declare that the subject property and Subject Facilities owned, operated, leased, controlled

and/or administered by the Defendants are violative of the ADA;

       A.      The Court enter an Order requiring the Defendants to alter their facilities and

               amenities to make them accessible to and usable by individuals with disabilities to

               the full extent required by Title III of the ADA;

       B.      The Court enter an Order directing the Defendants to evaluate and neutralize their

               policies, practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow the Defendants to undertake and complete

               corrective procedures to the Subject Facility;

       C.      The Court award reasonable attorney’s fees, all costs (including, but not limited to

               court costs and expert fees) and other expenses of suit, to the Plaintiff; and

       D.      The Court award such other and further relief as it deems necessary, just and

               proper.



       Dated: This 5th day of August 2019

                                                      Respectfully submitted,

                                                      By: /S/M. William Judnich
                                                      M. William Judnich
                                                      Attorney for Plaintiff
                                                      Bar Number #6575
                                                      Enabled Law Group
                                                      501 S. Russell Street
                                                      Missoula, Montana 59801
                                                      Telephone: 406.215.2340
                                                      Email: MJ@Enabledlawgroup.com




                                                 11
